DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

              GARY PARENT a/k/a GARY JOHN PARENT,
                           Appellant,

                                   v.

 THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., et al.,
                       Appellee.

                             No. 4D21-2572

                             [June 9, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No. CACE18-
020900.

  Michael Alex Wasylik of Ricardo & Wasylik PL, Dade City for appellant.

  Morgan L. Weinstein of Van Ness Law Firm, PLC, Fort Lauderdale, for
appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and LEVINE, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.